—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Fredman, J.), entered September 7, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff failed to raise a triable issue of fact in opposition to the defendants’ prima facie showing that they did not have actual or constructive notice of the icy condition that allegedly caused her to fall (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320, 325; Zuckerman v City of New York, 49 NY2d 557). Moreover, the record indicates that the icy condition was readily observable by those employing the reasonable use of their senses (see, Perlicz v Taratuta, 260 AD2d 359; Campanaro v Arizona Lipnob Estates, 259 AD2d 581), and that the plaintiff saw it before the accident. Therefore, the defendants’ motion for summary judgment was properly granted. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.